PER CURIAM.
The appellant in this direct criminal appeal raises two constitutional challenges to his sentences imposed pursuant to section 775.082(8), Florida Statutes (1997), the “Prison Releasee Reoffender Punishment Act.” We previously rejected the separation of powers challenge in Woods v. State, 740 So.2d 20 (Fla. 1st DCA 1999), and the single subject challenge in Jackson v. State, 744 So.2d 466 (Fla. 1st DCA 1999). The appellant’s sentences are accordingly affirmed.
ALLEN, WOLF and VAN NORTWICK, JJ„ CONCUR.